PER CURIAM.
The decree of the lower court is affirmed on the grounds clearly stated by the judge who heard the cause, and rendered said decree. The proof establishes that the appellant accepted a return of the horse under such circumstances and conditions as to warrant the finding that he made his election to rescind the contract of sale, and thereby became bound to indemnify the appel-lees for what they had to pay on the notes, which the appellant should have canceled, surrendered, or taken up himself.
The decree is affirmed, with costs,